

114 S3330 IS: Accountability to Safeguard Veterans from Violent Crimes Act of 2016
U.S. Senate
2016-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3330IN THE SENATE OF THE UNITED STATESSeptember 14, 2016Mr. Moran introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo reduce the benefits of employees of the Department of Veterans Affairs who are medical
			 professionals and were convicted of violent crimes against veterans, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Accountability to Safeguard Veterans from Violent Crimes Act of 2016. 2.Reduction of benefits for medical professionals of Department of Veterans Affairs convicted of violent crimes against veterans (a)In generalChapter 7 of title 38, United States Code, is amended by adding at the end the following new section:
				
					715.Reduction of benefits of medical professionals convicted of
			 violent crimes against veterans
 (a)Reduction of annuity for removed employeeThe covered service of an individual removed from a covered position under section 713 of this title or subchapter V of chapter 74 of this title shall not be taken into account for purposes of calculating an annuity with respect to such individual under chapter 83 or chapter 84 of title 5, if the individual is convicted of a crime of violence against a veteran while employed in the covered position.
 (b)Reduction of annuity for retired employee(1)The Secretary may order that the covered service of an individual who is subject to a removal or transfer action under section 713 of this title or subchapter V of chapter 74 of this title but who leaves employment at the Department prior to the issuance of a final decision with respect to such action shall not be taken into account for purposes of calculating an annuity with respect to such individual under chapter 83 or chapter 84 of title 5, if the individual is convicted of a crime of violence against a veteran while employed in the covered position.
 (2)The Secretary shall make such an order not later than 7 days after the date on which such individual is convicted of such felony.
 (3)Not later than 30 days after the Secretary issues any order with respect to an individual under paragraph (1), the Director of the Office of Personnel Management shall recalculate the annuity of the individual.
 (c)Lump-Sum Annuity CreditAny individual with respect to whom an annuity is reduced under subsection (a) or (b) shall be entitled to be paid so much of such individual’s lump-sum credit as is attributable to the period of covered service.
 (d)DefinitionsIn this section: (1)The term covered position is a position listed in section 7401(1) of this title that is not a senior executive position.
 (2)The term covered service means, with respect to an individual subject to a removal or transfer action under section 713 of this title or subchapter V of chapter 74 of this title, the period of service beginning on the date that the Secretary determines under such section or subchapter that such individual engaged in activity that gave rise to such action and ending on the date that such individual is removed from the civil service or leaves employment at the Department prior to the issuance of a final decision with respect to such action, as the case may be.
 (3)The term crime of violence has the meaning given such term in section 16 of title 18. (4)The term lump-sum credit has the meaning given such term in section 8331(8) or section 8401(19) of title 5, as the case may be.
 (5)The term senior executive position has the meaning given such term in section 713(g) of this title. (6)The term service has the meaning given such term in section 8331(12) or section 8401(26) of title 5, as the case may be..
 (b)ApplicationSection 715 of such title, as added by subsection (a), shall apply to any action of removal or transfer under section 713 of such title or subchapter V of chapter 74 of such title commencing on or after the date of the enactment of this Act.
 (c)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:
				715. Reduction of benefits of medical professionals convicted of
			 violent crimes against veterans..